Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJune Collection Period Start 1-Jun-08 Distribution Date 15-Jul-08 Collection Period End 30-Jun-08 30/360 Days 30 Beg. of Interest Period 16-Jun-08 Actual/360 Days 29 End of Interest Period 15-Jul-08 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 532,991,566.08 523,493,032.65 0.9516643 Total Securities 550,081,594.75 532,991,566.08 523,493,032.65 0.9516643 Class A-1 Notes 2.814500 % 77,100,000.00 60,009,971.33 50,511,437.90 0.6551419 Class A-2a Notes 4.270000 % 98,000,000.00 98,000,000.00 98,000,000.00 1.0000000 Class A-2b Notes 4.021250 % 75,000,000.00 75,000,000.00 75,000,000.00 1.0000000 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 4.671250 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 22,724,000.00 22,724,000.00 1.0000000 Certificates 0.000000 % 52,257,594.75 52,257,594.75 52,257,594.75 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 9,498,533.43 136,056.77 123.1975802 1.7646792 Class A-2a Notes 0.00 348,716.67 0.0000000 3.5583334 Class A-2b Notes 0.00 242,950.52 0.0000000 3.2393403 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 263,406.60 0.0000000 3.7629514 Class A-4 Notes 0.00 105,287.87 0.0000000 4.6333335 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 9,498,533.43 1,760,335.10 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,375,011.00 Monthly Interest 2,896,065.29 Total Monthly Payments 10,271,076.29 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 487,017.14 Aggregate Sales Proceeds Advance 316,752.19 Total Advances 803,769.33 Vehicle Disposition Proceeds: Reallocation Payments 427,449.42 Repurchase Payments 19,691.92 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 2,173,008.05 Excess Wear and Tear and Excess Mileage 528.29 Remaining Payoffs 0.00 Net Insurance Proceeds 321,536.16 Residual Value Surplus 17,073.99 Total Collections 14,034,133.45 Page 5 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJune II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 25,607 602,503,157.45 9.25000 % 532,991,566.08 Total Depreciation Received (8,312,114.12 ) (6,158,140.11 ) Principal Amount of Gross Losses (36 ) (885,653.78 ) (802,069.60 ) Repurchase / Reallocation (1 ) (21,233.63 ) (19,691.92 ) Early Terminations (8 ) (196,432.50 ) (183,711.27 ) Scheduled Terminations (113 ) (2,525,473.12 ) (2,334,920.53 ) PoolBalance - End of Period 25,449 590,562,250.30 9.25000 % 523,493,032.65 III. DISTRIBUTIONS Total Collections 14,034,133.45 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 14,034,133.45 1. Net Swap Payment/Receipts 71,635.97 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 420,401.27 4. Reimbursement of Sales Proceeds Advance 140,364.15 5. Servicing Fee: Servicing Fee Due 444,159.64 Servicing Fee Paid 444,159.64 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,076,561.03 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 136,056.77 Class A-1 Notes Monthly Interest Paid 136,056.77 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 348,716.67 Class A-2a Notes Monthly Interest Paid 348,716.67 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 242,950.52 Class A-2b Notes Monthly Interest Paid 242,950.52 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 263,406.60 Class A-3b Notes Monthly Interest Paid 263,406.60 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJune Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 105,287.87 Class A-4 Notes Monthly Interest Paid 105,287.87 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,760,335.10 Total Note and Certificate Monthly Interest Paid 1,760,335.10 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 11,197,237.32 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 9,498,533.43 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 9,498,533.43 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,698,703.89 Page 7 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJune IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 16,502,447.84 Beginning Reserve Account Balance 6,716,377.24 Reinvestment Income for the Period 36,887.06 Reserve Fund Available for Distribution 6,753,264.30 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,698,703.89 Gross Reserve Account Balance 8,451,968.19 Remaining Available Collections Released to Seller 0.00 Ending Reserve Account Balance 8,451,968.19 V. POOL STATISTICS Weighted Average Remaining Maturity 25.74 Monthly Prepayment Speed 70 % Lifetime Prepayment Speed 60 % $ units Recoveries of Defaulted and Casualty Receivables 431,543.16 Securitization Value of Defaulted Receivables and Casualty Receivables 802,069.60 36 Aggregate Defaulted and Casualty Gain (Loss) (370,526.44 ) Pool Balance at Beginning of Collection Period 532,991,566.08 Net Loss Ratio -0.0695 % Cumulative Net Losses for all Periods 0.0775 % 426,529.24 Delinquent Receivables: Amount Number 31-60 Days Delinquent 4,506,521.67 209 61-90 Days Delinquent 1,013,758.44 43 91-120+ Days Delinquent 306,817.71 12 Total Delinquent Receivables: 5,827,097.82 264 60+ Days Delinquencies as Percentage of Receivables 0.25 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 317,442.42 19 Securitization Value 411,252.56 Aggregate Residual Gain (Loss) (93,810.14 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 716,200.57 39 Cumulative Securitization Value 854,520.08 Cumulative Residual Gain (Loss) (138,319.51 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 167,033.42 Reimbursement of Outstanding Advance 140,364.15 Additional Advances for current period 316,752.19 Ending Balance of Residual Advance 343,421.46 Beginning Balance of Payment Advance 1,106,001.28 Reimbursement of Outstanding Payment Advance 420,401.27 Additional Payment Advances for current period 487,017.14 Ending Balance of Payment Advance 1,172,617.15 Page 8 of 9 Exhibit Nissan AutoLease Trust2008-A Monthly Servicer'sReport for the monthofJune VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
